DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.
Terminal Disclaimer
The terminal disclaimer filed on February 17 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number (US 10,818, 509 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…removing a first portion of the first material layer to extend the first trench into the first material layer and removing a second portion of the first material layer to extend the second trench into the first material layer to thereby forming a patterned first material layer… forming a third trench extending through the patterned second material, wherein the third trench extends along a second direction that is different than the first direction, wherein the third trench overlaps the extended first trench; and removing a third portion of the first material layer through the third trench...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 8 is that the prior art does not disclose or suggest the claimed limitations “…removing the first portion of the first material layer to extend the first trench into the first material thereby forming a patterned first material layer; after removing the first portion of the first material layer... forming a second trench extending through the second patterned material layer, wherein the second trench extends along a second direction that is different than the first direction…”, in combination with the rest of the limitations of claim 8.  
 The primary reasons for allowance of the independent claim 15 is that the prior art does not disclose or suggest the claimed limitations “…the patterned third material layer has a first opening and a second opening, the first opening overlapping a first portion of the first trench and the second opening overlapping a second portion of the first trench; removing a portion of the patterned second material layer through the patterned third material layer to form a second trench in the patterned second material layer; and removing a portion of the first material layer through the first and second trenches,...”, in combination with the rest of the limitations of claim 15.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894